Citation Nr: 9929940	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-33 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for spondylolysis, with 
spondylolisthesis of L5 on S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 22, 1971, to 
January 21, 1972, with one month and twenty-one days of 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's spondylolysis and spondylolisthesis of L5 on S1 
existed prior to active service.

2.  There is no competent evidence that either the 
spondylolysis or the spondylolisthesis of L5 on S1 underwent 
a permanent increase in severity during active service.  


CONCLUSION OF LAW

The veteran's claim of service connection for spondylolysis, 
with spondylolisthesis of L5 on S1, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records reveal that in July 1964 the veteran 
complained of pain in the back for the past week.  An 
examination of the back was normal.  In April 1970, the 
veteran indicated that he had pain in the mid-region of the 
back for the past several months.  Physical examination 
revealed a straight lumbar spine with normal mobility and no 
pain on percussion or palpation.  X-rays of the lumbar spine 
were ordered.

In a May 1970 statement, a private doctor, D.H., M.D., 
indicated that he examined the veteran on May 7, 1970.  He 
noted that the veteran had had a problem with his low back 
for the past two to three years.  The veteran had 
intermittent symptoms, but his history included no specific 
radiation or neurological symptoms in his lower extremities.  
Physical examination revealed that the range of motion of the 
lumbar spine was good.  The heel toe gait was normal, and the 
straight leg raise was negative.  There were no neurological 
symptoms in the lower extremities.  There was point 
tenderness in the lumbosacral junction.  X-rays revealed that 
the veteran had spondylolysis at L5-S1.  The doctor opined 
that the spondylolysis was the cause of the veteran's 
symptoms.  The physician concluded that the veteran's 
symptoms were not severe enough to warrant a spinal fusion; 
instead, he recommended conservative management.  However, 
the doctor indicated that, should the veteran's symptoms 
increase over the next several years, a spinal fusion would 
then be warranted.

Service medical records reveal that on a November 1970 
Regular Army physical examination the veteran's spine was 
normal.  He reported that he did not have back trouble of any 
kind.  It was determined that he was qualified for 
enlistment.  On July 1, 1971, the veteran reported that he 
had a "bone missing out of his back." It was noted that the 
condition was in the line of duty.  X-rays were ordered, 
which revealed bilateral spondylolysis with early 
spondylolisthesis of L5 on S1.  On July 6, 1971, it was noted 
that the veteran had had chronic low back pain since his 
early teens and that it was made worse in the Army with 
exercise.  The results of the X-rays were noted.  It was also 
noted that the veteran's condition was in the line of duty.  
Later that day, the veteran underwent a physical examination.  
The chief complaint was low back pain.  Under the "history 
of the present illness" section, it was noted that the 
veteran had low back pain since age of six and that he was 
"unable to perform duty because of low back pain."  
Physical examination revealed that he had bilateral lumbar 
paravertebral muscle spasms and positive straight leg raising 
to 40 degrees.  The diagnosis was bilateral spondylolysis 
with first degree, symptomatic spondylolisthesis.  It was 
noted that the condition was not in the line of duty and that 
it existed prior to service.  It was recommended that the 
veteran have a Medical Board evaluation for consideration of 
separation from the service.  

The Medical Board on July 6, 1971 determined that the veteran 
was medically fit for further military service.  It was noted 
that the bilateral spondylolysis with first degree, 
symptomatic spondylolisthesis was not in the line of duty and 
that the disorder existed prior to service.  It was noted 
that the approximate date of origin was unknown and that its 
cause was not incident to service.  It was further noted that 
the disorder was not aggravated by active duty.  Under the 
section labeled "brief summary of medical conditions and 
physical defects in non-technical language," it was noted 
that the veteran had low back pain.  It was recommended that 
the veteran be separated from active service.  The veteran 
indicated that he did not desire to continue on active duty 
and requested separation.  On July 26, 1971, the findings and 
recommendations of the Medical Board were approved.  On a 
January 1972 physical examination, the spine was noted to be 
normal.

Private medical records reveal that in March 1973 the 
veteran's back hurt constantly.  In January 1975, it was 
noted that the veteran had a chronic backache.  In July 1985, 
lumbar strain was diagnosed.  Later that month, the veteran 
underwent another physical examination.  It was noted that 
the veteran had acute low back pain and apparent Grade I 
spondylolisthesis.  

VA medical records reveal that the veteran was treated for 
his low back disorder in 1996 and 1997.  The diagnosis was 
degenerative joint disease of the lumbar spine.  In February 
1996, the veteran indicated that he had back pain all of his 
life.  In March 1996, the veteran reported that he had low 
back pain since the 1970s.  The findings of a March 1996 
electromyographic study were consistent with mild L5 
radiculopathy on the left side.  In April 1996, the veteran 
reported that his back pain began in 1971.  A September 1996 
computed tomography (CT) scan of the lumbar spine revealed 
the following: moderate degenerative changes with vacuum disk 
at L5-S1, diffuse disk bulge at L4-L5 level, and grade I 
spondylolisthesis of L5 on S1 with bilateral spondylolysis.  
From late February 1997 to early March 1997, the veteran was 
hospitalized for left S1 radiculopathy.  A magnetic 
resonating imaging (MRI) scan revealed mild, grade I 
spondylolisthesis at L5-S1, with a disc protrusion in the 
left L5-S1 foramen.  The veteran underwent a left L5-S1 
hemilaminotomy and foraminotomy. 

In a March 1998 statement, the veteran indicated that he was 
withdrawing his claim for service connection for 
spondylolisthesis on a direct basis.  Instead, he asserted 
that service connection for his low back disorder should be 
granted on the basis of aggravation.  Specifically, he 
reported that, when he was treated in service on July 6, 
1971, he was told that his back disorder was worsened by the 
Army and exercise.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.
 
For any veteran with wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record, does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Scientific, technical, or 
other specialized knowledge must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Although a veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, 
a layperson's account of what a medical professional said is 
also not competent medical evidence for purposes of 
Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis

Although the veteran's spine was noted to be normal on the 
November 1970 Army physical examination, X-rays taken in May 
1970, prior to service, and in early July 1971, shortly after 
service entrance, revealed that the veteran had 
spondylolysis.  Thus, there is clear and unmistakable 
evidence that the veteran had spondylolysis prior to active 
service.  With regard to the spondylolisthesis of L5 on S1, 
the July 1, 1971 X-rays, taken less than two weeks after the 
veteran entered active service, also revealed that the 
veteran had spondylolisthesis.  The July 1971 Medical Board 
determined that the veteran had spondylolisthesis prior to 
active service.  A physical examination was conducted 
immediately prior to the Medical Board evaluation.  
Therefore, the conclusion of the Medical Board was not merely 
a medical conclusion without a factual predicate.  See 
Miller, 11 Vet. App. at 348.  Thus, even though the spine was 
thought to be normal on the November 1970 physical 
examination, there is clear and unmistakable evidence that 
the veteran had spondylolisthesis prior to active service.

Therefore, the issue is whether either the preexisting back 
disability underwent a permanent increase in severity during 
active service.  It is noted that there are conflicting in-
service notations as to whether the low back disorder was in 
the line of duty.  Although initially it was noted to be in 
line of duty, subsequently, with consideration of the 
veteran's history, it was found to not be in line of duty.  
In any event, there is no competent evidence that either the 
spondylolysis or the spondylolisthesis underwent a permanent 
increase in severity during active service.  Although it was 
noted during the initial referral on July 1, 1971, that 
chronic low back pain was made worse "in the Army with 
exercise," that notation does not indicate that the 
underlying spondylolysis or the spondylolisthesis underwent 
an increase in degree during active service.  Likewise, the 
notation in the "history of present illness" section on the 
July 1, 1971 examination - the veteran was "unable to 
perform duty because of low back pain" - is not competent 
medical evidence of an increase in severity of either the 
spondylolysis or the spondylolisthesis.  Even though the 
Medical Board referred to the veteran's condition in non-
technical terms as "low back pain," it specifically 
determined that the spondylolysis and spondylolisthesis were 
not aggravated by active service.  In short, there is no 
competent medical evidence of a permanent increase in 
severity during active service of the underlying disorders, 
spondylolysis and spondylolisthesis, as opposed to temporary 
or intermittent flare-ups of the symptom of back pain.  See 
Hunt, 1 Vet. App. at 296.

The Board has reviewed the notation in an April 1996 VA 
medical record in which it was reported that the veteran's 
back pain began in 1971.  That history was simply information 
recorded by a medical examiner and was not enhanced by any 
additional medical comment by that medical professional.  It 
is not competent medical evidence of spondylolysis or 
spondylolisthesis underwent a permanent increase in degree 
during service.   LeShore, 8 Vet. App. at 409.  Furthermore, 
the Board notes the veteran's March 1998 statement that he 
was told during service that his back disorder was worsened 
by the Army and exercise.  However, a layperson's account of 
what a medical professional said is not competent medical 
evidence for purposes of well grounding this claim.  
Robinette, 8 Vet. App. at 77.




In summary, there is no competent evidence that either the 
spondylolysis or spondylolisthesis underwent a permanent 
increase in disability during active service.  See Caluza, 7 
Vet. App. at 506.  Therefore, the claim for entitlement to 
service connection for spondylolysis, with spondylolisthesis 
of L5 on S1, is not well grounded.


Other Considerations

As to the veteran's contention that he had active service 
from January 1971 to January 1972, his DD Form 214 indicates 
that he had active service from June 22, 1971, to January 21, 
1972.  These dates were verified by the service department.  
The Court has held that the service department determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203.

With regard to the veteran's request for a VA examination, VA 
cannot assist a claimant under 38 U.S.C.A. § 5107(a) in the 
absence of a well-grounded claim.  See Morton v. West, 12 
Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Thus, there is no need to afford the veteran an 
examination. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.






ORDER

Service connection for spondylolysis, with spondylolisthesis 
of L5 on S1, is denied.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

